March 28, 1901. The opinion of the Court was delivered by
The object of this action is to enjoin the commissioners of the Florence Graded School from collecting from the plaintiffs supplementary tuition fees, and to enjoin the county treasurer from paying the poll and constitutional three mill tax for the use of said schools.
This case involves the same principles of law as the case of George P. Holler and others against the Rock Hill School District and others; and, as the facts in the two cases are similar, the two cases were heard together in this Court. This being the cases, it is deemed unnecessary to repeat what has been said in that case. Applying the principles announced in that case to the issues in this case, the Circuit Judge should be sustained.
It is the judgment of this Court, that the judgment of the Court below be affirmed.